In the Missouri Court of Appeals
                                Eastern District
                                              DIVISION THREE

DENNIS L. LARAMORE,                                 )       No. ED108855
                                                    )
                             Appellant,             )       Appeal from the Circuit Court
                                                    )       of Washington County
vs.                                                 )       No. 19WA-CC00331
                                                    )
ZACHARY JACOBSEN,                                   )
WILLIAM GLEESON,                                    )       Honorable Robin E. Fulton
DOUG TUNING,                                        )
MIKE GUM, and                                       )
ANDY SKILES,                                        )       Filed: November 17, 2020
                                                    )
                             Respondents.           )


           The plaintiff, Dennis Laramore, appeals pro se the judgment entered by the Circuit

Court of Washington County dismissing his petition for replevin against the defendants, law

enforcement officers Zachary Jacobsen, William Gleeson, Andy Skiles, Doug Tuning, and

Mike Gum. The circuit court dismissed Laramore’s petition because it determined that the

three-year statute of limitations set forth in section 516.130(1) RSMo. (2016)1 applied, and

that the limitations period expired before Laramore filed this action.

           The circuit court correctly determined that section 516.130(1) sets forth the applicable

statute of limitations. However, the trial court erred in ruling that the three-year statute of


1
    All statutory references are to RSMo. (2016).
limitations began to run on the date that law enforcement officers seized the property at issue.

Rather, the statute of limitation begins to run when law enforcement or the court determines

that the property is no longer needed as evidence. Because we cannot determine from the face

of the petition—or indeed from anything in the record—if or when the court or law

enforcement determined that the disputed property was no longer needed as evidence, we

reverse and remand.

                                              Facts

        On January 7, 2015, officers with the Washington County Sheriff’s Office and the

Potosi Police Department executed a search warrant at an apartment and two storage units in

Potosi, Missouri. The defendants are officers who participated in that search. The defendants

seized from the plaintiff cash, firearms, ammunition, electronics, tools, coins, toys and

figurines, other collectibles, and other items identified in the search warrant and alleged to

have been stolen. The plaintiff claims the seized property belongs to him, and his replevin

action seeks its return.

        The defendants contend in their brief that Laramore was charged and convicted in

Washington County with eight counts of unlawful possession of a firearm, and was sentenced

to 20 years of imprisonment. They state that this Court denied Laramore relief on direct

appeal of his criminal conviction in Washington County, but that appeal of the denial of his

motion for post-conviction relief remains pending. The defendants also maintain that

Laramore is awaiting trial in Crawford County on charges related to the seized property.

        The instant petition is Laramore’s third attempt at replevin in this matter. Laramore

filed his first petition for replevin on August 14, 2017. The circuit court dismissed that

petition without prejudice in March 2018 for failure to appear. Laramore filed his second



                                                2
petition for replevin on December 26, 2018. The court dismissed the second petition without

prejudice in March 2019 for failure to prosecute.

        Laramore then filed the current petition for replevin on September 3, 2019. The

petition alleges in pertinent part:

               1. On January 7th, 2015 the defendants served a search warrant to the ad[d]ress
        of 167 Pinoak Drive Potosi, Missouri 63664.
               2. Defendants seized property belonging to the plaintiff, plaintiff was the sole
        owner of the seized property and no one else had any legal interest in the seized
        property. (See attached list of plaintiff[’]s property seized from 167 Pinoak Drive and
        two storage sheds in Potosi, Missouri.)

The remainder of the allegations in the petition do not relate to the facts of the case, but rather

concern access to the courts and Laramore’s request to be present for all court proceedings.

        The defendants filed their answer, and moved to dismiss the petition on the sole

ground that the statute of limitations expired January 7, 2018, three years after the date the

property was seized on January 7, 2015. Laramore countered that “all time prior to May 22nd,

2019 must be tolled” because “‘[t]ime did not begin to run until the damage was sustained and

capable of ascertainment, which did [not] begin until the police indicated the property was no

longer needed as evidence[.]’”2 Relying on section 516.130(1), the circuit court dismissed the

petition with prejudice on December 19, 2019 because the petition had been filed more than

three years after the seizure of the property on January 7, 2015. The circuit court later filed an

amended judgment, simply denoting the original order as a “judgment” and rendering it a

final, appealable judgment. Laramore appeals.




2
 Laramore’s response to the defendants’ motion to dismiss quoted Elam v. Dawson, 156 S.W.3d 807, 809-10
(Mo. App. W.D. 2005).

                                                    3
                                            Discussion

        In two points on appeal, the plaintiff challenges the circuit court’s dismissal of his

petition for replevin.

                                       Standard of Review

        We review de novo the circuit court’s grant of a motion to dismiss. A.F. v. Hazelwood

School Dist., 491 S.W.3d 628, 631 (Mo. App. E.D. 2016). We construe the petition liberally,

viewing all alleged facts as true and in a light most favorable to the petitioner. Elam v.

Dawson, 156 S.W.3d 807, 808 (Mo. App. W.D. 2005); Hamdan v. Bd. of Police Comm’rs, 37
S.W.3d 397, 399 (Mo. App. E.D. 2001). We review only the grounds for dismissal raised in

the motion, and we will affirm if dismissal was appropriate on any ground supported by the

motion. A.F., 491 S.W.3d at 631.

        A defense that the statute of limitations has expired is an affirmative defense that must

be pleaded. Rule 55.08. When the statute of limitations is raised as an affirmative defense, the

circuit court may dismiss the petition only if the face of the petition clearly and without

exception establishes that the cause of action is time barred. City of Ellisville v. Lohman, 972
S.W.2d 527, 530 (Mo. App. E.D. 1998). The circuit court properly grants a motion to dismiss

based on an affirmative defense when the petition irrefutably establishes the defense. Elam,
156 S.W.3d at 808; Lohman, 972 S.W.2d at 530.

                                      Statute of Limitations

        The circuit court concluded that the three-year statute of limitations in section

516.130(1) expired before the plaintiff filed this action, his third petition for replevin, and that




                                                 4
the plaintiff had exhausted his one opportunity to use the savings statute under section

516.230.3

           The plaintiff’s second point is dispositive. The plaintiff claims the circuit court applied

the wrong statute of limitations to determine that his action is time barred, and thus erred in

dismissing his petition for replevin. The plaintiff contends that the controlling statute is

section 516.120(4), rather than section 516.130(1) relied on by the circuit court.

           Section 516.120(4) imposes a five-year statute of limitations for “[a]n action for

taking, detaining or injuring any goods or chattels, including actions for the recovery of

specific personal property, or for any other injury to the person or rights of another, not

arising on contract and not herein otherwise enumerated[.]” However, section 516.130(1)

relied on by the circuit court, imposes a three-year statute of limitations in “[a]n action against

a sheriff, coroner or other officer, upon a liability incurred by the doing of an act in his

official capacity and in virtue of his office, or by the omission of an official duty, including

the nonpayment of money collected upon an execution or otherwise[.]” The circuit court ruled

that section 516.130(1) applied because the defendants in this case are all law enforcement

officers acting in their official capacity.

           The first question we must decide is which statute of limitations applies: section

516.120(4), the general replevin statute, or section 516.130(1), the statute providing for

actions against officers. When interpreting statutes, courts must seek to ascertain the intent of

the legislature from the language of the statute, and if possible, give effect to that intent.

Lohman, 972 S.W.2d at 534. We determine the legislature’s intent by considering the plain


3
    Section 516.230 states in relevant part:
           If any action shall have been commenced within the times respectively prescribed in sections 516.010
           to 516.370, and the plaintiff therein suffer a nonsuit . . . such plaintiff may commence a new action
           from time to time, within one year after such nonsuit suffered . . . .

                                                         5
and ordinary meaning of the terms in the statute. Id. Each word, clause, sentence, and section

of a statute should be given meaning whenever possible. Id. In addition, when two separate

statutes deal with the same subject matter, we must read the two statutes together, harmonize

them, and give effect to the provisions of each. Id. We apply the provisions of a more specific

statute instead of the provisions of a more general one. Id.

       The plain language of Section 516.120(4) renders it a general statute because it applies

to “[a]n action for taking, detaining or injuring any goods or chattels, including actions for the

recovery of specific personal property.” Section 516.130(1) is the more specific statute of the

two because it applies to an action against “a sheriff, coroner or other officer, upon a liability

incurred by the doing of an act in his official capacity and in virtue of his office.”

       For section 516.130(1) to apply, the defendants must qualify as “other officers.” In

State ex rel. School District of Sedalia v. Harter, the Missouri Supreme Court first addressed

the meaning of the phrase “or other officer” in the context of what is now section 516.130(1):

       A public office is defined to be the right, authority and duty created and conferred by
       law, by which for a given period, either fixed by law or enduring at the pleasure of the
       creating power, an individual is invested with some portion of the sovereign functions
       of the government, to be exercised by him for the benefit of the public. The individual
       who is invested with the authority and is required to perform the duties is a public
       officer.

87 S.W. 941, 943 (Mo. 1905). All of the defendants here are local law enforcement officers.

As such, they perform “some portion of the sovereign functions of the government, to be

exercised by [them] for the benefit of the public.” Dilley v. Valentine, 401 S.W.3d 544, 552

(Mo. App. W.D. 2013). The defendants qualify as “other officers” under section 516.130(1).

       Next in determining the application of section 516.130(1), we must decide whether

Laramore’s claim against the defendants involves “the doing of an act in [their] official

capacity.”

                                                 6
         The phrase ‘act in an official capacity’ means that a public servant is acting within the
         scope of what he or she is employed to do rather than being engaged in a personal
         frolic. In its plain and ordinary meaning, the phrase is used to delineate between an
         action performed for work purposes rather than for personal ones.
Id. at 553 (quoting Kinder v. Mo. Dep’t of Corrections, 43 S.W.3d 369, 373 (Mo. App. W.D.

2001))(internal citations omitted). Here, the petition alleges that the defendants executed a

search warrant and seized the property at issue during the ensuing search. Thus, the

defendants were doing an act in their official capacity as law enforcement officers when they

seized the property.

         A fair reading of the petition in its totality will determine the applicable statute of

limitations. Lohman, 972 S.W.2d at 535. Because the defendants are “officers” within the

meaning of section 516.130(1), and Laramore pleaded that the defendants seized his property

while doing an act in their official capacity, section 516.130(1)—the more specific statute of

limitations—applies to Laramore’s replevin action.

         Laramore cites Elam v. Dawson to support his argument that section 516.120(4) is the

correct statute of limitations to apply to his replevin action. However, in considering a return

of property seized by police during a homicide investigation, the Elam Court did not decide

the question of whether the five-year statute of limitations contained in section 516.120(4) or

the three-year statute of limitations contained in section 516.130(1) applied. 156 S.W.3d at

808-09. Rather, the Court in Elam was asked to determine whether the statute of limitations in

section 516.120(4) or that in section 542.3014 applied. Id. The Western District held that the

trial court erred in applying the one-year statute of limitations found in section 542.301

because this statute does not apply to the recovery of property legally possessed by the person



4
 Section 542.301.1(1) provides for return of stolen property to the person entitled to lawful possession when the
property comes into custody of police or a court through seizure.

                                                        7
arrested. Id. at 809. The Elam Court did not consider section 516.130(1) at all, which applies

to police officers in the performance of their job duties.

       The second question we must decide is when the statute of limitations began to run

under the facts of this case. The circuit court’s judgment stated that “[p]etitioner alleges that

his property was seized on January 7, 2015. Petitioner would have had to have filed his action

by January 7, 2018.” The circuit court erred in ruling that the day the property was seized was

the day the statute of limitations began to run.

       For replevin claims regarding personal property, the statute of limitations does not

begin to run until the damage is sustained and is capable of ascertainment. Hamdan, 37
S.W.3d at 399. Any damage resulting from law enforcement’s seizure and holding of the

property is sustained and capable of ascertainment no earlier than the date that the property is

no longer needed as evidence. Id. Likewise, in Elam v. Dawson, the Western District relied on

Hamdan to hold that the statute of limitations began to run when the trial court in the

underlying criminal case determined that the seized items were irrelevant to the crime, not the

date the disputed items were seized. 156 S.W.3d at 809-10.

       The defendants cite Williams v. Greene County Sheriff’s Department, 94 S.W.3d 450,

452-53 (Mo. App. S.D. 2003), for the proposition that the statute of limitations expired

January 7, 2018, three years after the date law enforcement seized the property. The

defendants’ reliance on Williams is misplaced. The portions of Williams the defendants quote

in their brief are not the pronouncements of the appellate Court in deciding the issue before it.

Rather, they are passages from the trial court’s judgment, which the appellate Court in

Williams extensively quoted in setting out the procedural background of the case. 94 S.W.3d

at 452-53. Indeed, the Southern District declined to consider Williams’s argument on appeal



                                                   8
that section 516.120(4), not 516.130(1), was the correct statute of limitations because

“[p]laintiff did not argue to the trial court that [section] 516.120 was applicable to his case.”
Id. at 454.

        The petition does not conclusively establish that Laramore’s replevin claim is time-

barred. Hamdan, 37 S.W.3d at 399-400. Laramore argued in his response to the defendants’

motion to dismiss that May 22nd, 2019 is the date that the damage was sustained and capable

of ascertainment, thereby beginning the running of the statute of limitations. In addition, the

defendants’ brief alludes to a still-pending criminal case against Laramore in Crawford

County as well as a pending appeal of post-conviction relief on the Washington County case.

Both cases relate to the seized property. The defendants’ argument, therefore, actually

supports the proposition that the statute of limitations has not yet expired.

        The trial court erred in dismissing the petition on the basis that the statute of

limitations expired on January 7, 2018, three years after the date that defendants seized the

property at issue. The three-year statute of limitations under section 516.130(1) begins to run

on the date law enforcement or the court determines that the seized property is no longer

needed as evidence. We grant Laramore’s second point.

                               Appearance for Court Proceedings

        In his first point, Laramore contends that the court erred in placing responsibility on

him for issuing a writ of habeas corpus ad testificandum that would have allowed him to

appear in person for the hearing on the defendants’ motion to dismiss. The circuit court

observed that Laramore failed to follow the procedural rules for issuance of such a writ, and

that in any event, Laramore had not demonstrated that he would be substantially and

irreparably prejudiced by an inability to attend.



                                                 9
          Although not necessary to determine Laramore’s appeal, we wish to briefly clarify for

the parties the writ process by which Laramore may appear for court proceedings.5 An inmate

has no constitutional right to be present for the trial of a motion in a civil proceeding, and

absent substantial and irreparable prejudice for failure to attend, an inmate has no statutory

right to be present for the hearing. Burton v. Flowers, 14 S.W.3d 608, 609 (Mo. App. E.D.

1999).6

          Section 491.230 addresses the attendance at a civil proceeding of a person incarcerated

in the Department of Corrections. The statute provides in relevant part that:

                  2. No person detained in a correctional facility of the department of corrections
          shall appear and attend or be caused to appear and attend any civil proceeding,
          regardless of whether he is a party, except when:
                  (1) The offender is a respondent in a chapter 211 proceeding to terminate
                  parental rights. . . . or
                  (2) The offender is a party to the civil proceeding and the court finds that the
                  offender will be substantially and irreparably prejudiced by his failure to attend
                  a trial on the merits in the civil proceeding. In such cases the trial judge may
                  issue a writ of habeas corpus ad testificandum to an offender only after the
                  department of corrections has been notified and allowed fifteen days to file
                  written objections and been granted an opportunity to appear and make an oral
                  presentation in opposition to the offender's appearance on the basis of security
                  considerations.

Section 491.250 sets forth the information that the petition for such a writ shall include.7

          Section 491.230.2 does not impose a blanket prohibition on an inmate attending civil

proceedings to which the inmate is a party. Haun v. Osterman, 48 S.W.3d 108, 109 (Mo. App.


5
  Laramore argues that the court placed the burden on him to issue a writ of habeas corpus ad testificandum. It
appears that Laramore misunderstands this portion of the circuit court’s judgment. Perhaps the casual lack of
distinction between a petition for a writ, which is filed by the inmate, and the writ itself, which is issued by the
court, may have contributed to the confusion.
6
  It is axiomatic that an inmate would suffer substantial and irreparable prejudice if the trial court denies him the
opportunity to appear, either in person or via other means, and then dismisses his case for failure to appear.
7
  Section 491.250 states:
           An application for such writ shall be verified by affidavit, and shall state the title and nature of the
           proceeding in which the testimony of the prisoner is desired, the court or officer before whom pending,
           and that the testimony of such prisoner is material and necessary to the applicant on the trial or hearing
           of such suit or proceeding, as he is advised by counsel, and verily believes.

                                                         10
W.D. 2001). Instead, subsection (2) gives an inmate the right to petition the trial court for an

order requesting his appearance. Id. If the judge finds that the inmate will be substantially

and irreparably prejudiced by a failure to attend a trial on the merits in the civil proceeding,

then the judge may order, through a writ of habeas corpus ad testificandum, the inmate’s

presence at the trial. Id. (emphasis in original). The circuit court is not obligated to order, on

its own motion, that an inmate appear at a hearing in a civil case. Id. at 110.

         The inmate is responsible for petitioning the trial court for a writ of habeas corpus ad

testificandum, and for notifying the Department of Corrections of his request when he

petitions for such a writ.8 See Meadows v. Meadows, 330 S.W.3d 798, 803 (Mo. App. S.D.

2011) (stating record was not clear “whether in keeping with the statutory requirement of

section 491.230.2(2) [appellant] provided notice to the Department of Corrections of his

request”). Section 491.230.2(2) allows the Department of Corrections 15 days to file written

objections and an opportunity to appear and oppose the inmate’s appearance based on security

considerations.

         The grant of a writ of habeas corpus ad testificandum for an inmate to appear in a civil

proceeding lies within the discretion of the trial court, which should require strict proof of the

materiality of the testimony and the necessity of the attendance of the inmate as a witness,

balanced against the State’s interest in economy, convenience, and security. Id. If granted, the

trial court is responsible for issuing the writ.



8
  We acknowledge that Laramore in his petition requested that the circuit court issue a writ of habeas corpus ad
testificandum so that he “may be present at all proceedings in this cause.” We also acknowledge that, in
conjunction with his petition for replevin, Laramore filed a writ petition requesting generally that the court issue
a writ for his presence and containing a blank for the court to fill in the date. Nothing in the record indicates that
Laramore petitioned for a writ for a particular testimonial hearing on a specific date; that he notified the
Department of Corrections of his request; or that the writ petition met all of the requirements of section 491.250,
including a statement covering the materiality and necessity of Laramore’s testimony for the particular hearing in
question.

                                                         11
                                                   Conclusion

           The circuit court correctly determined that the statute of limitations applicable to

Laramore’s replevin action is the three-year statute of limitations contained in section

516.130(1) for actions against a sheriff, coroner, or other officer upon a liability incurred by

the doing of an act in his official capacity and in virtue of his office.

           However, the circuit court erred in determining that the statute of limitations began to

run on the date the property was seized, and so expired on January 7, 2018. Rather, the statute

of limitations begins to run only when the damage is sustained and capable of ascertainment.

In the context of the seizure of property by law enforcement, this occurs no earlier than the

date that the property is no longer needed as evidence.

           Because the petition does not conclusively establish that Laramore’s replevin claim is

time-barred, we reverse the dismissal of Laramore’s replevin action, and remand the matter

for further proceedings consistent with this opinion.9



                                                                _____________________________
                                                                Angela T. Quigless, P.J.


Kurt S. Odenwald, J., and
James M. Dowd, J., concur.




9
    We express no opinion on the merits of Laramore’s claim for replevin.

                                                        12